





Exhibit 10.1




AGREEMENT OF MERGER AND

PLAN OF REORGANIZATION

among

BROADCASTER, INC.,

LLS ACQUISITION, INC. and

LAMPLIGHTER STUDIOS, INC.

August 28, 2008

















--------------------------------------------------------------------------------







TABLE OF CONTENTS

1.

The Merger.

1

1.1

Merger.

1

1.2

Effective Time.

2

1.3

Articles of Incorporation, By-laws, Directors and Officers.

2

1.4

Assets and Liabilities.

2

1.5

Manner and Basis of Converting Shares.

3

1.6

Surrender and Exchange of Certificates.

3

1.7

Parent Common Stock.

3

1.8

Operation of Surviving Corporation.

4

1.9

Further Assurances.

4

2.

Representations and Warranties of the Company and Rose.

5

2.1

Organization, Standing, Subsidiaries, Etc.

5

2.2

Qualification.

5

2.3

Capitalization of the Company.

6

2.4

Indebtedness.

6

2.5

Company Stockholders.

6

2.6

Corporate Acts and Proceedings.

6

2.7

Compliance with Laws and Instruments.

7

2.8

Binding Obligations.

7

2.9

Broker’s and Finder’s Fees.

7

2.10

Financial Statements.

8

2.11

Absence of Undisclosed Liabilities.

8

2.12

Changes.

8

2.13

Assets and Contracts.

9

2.14

Employees.

10

2.15

Tax Returns and Audits.

11

2.16

Patents and Other Intangible Assets.

11

2.17

Employee Benefit Plans; ERISA.

12

2.18

Title to Property and Encumbrances.

13

2.19

Condition of Properties.

13

2.20

Insurance Coverage.

13

2.21

Litigation.

14

2.22

Licenses.

14

2.23

Interested Party Transactions.

14

2.24

Environmental Matters.

14

2.25

Questionable Payments.

15

2.26

Obligations to or by Stockholders.

15

2.27

Duty to Make Inquiry.

15

2.28

Disclosure.

16

2.29

Representations, Warranties and Covenants Regarding Stockholders.

16

3.

Representations and Warranties of Parent and Acquisition Corp.

16

3.1

Organization and Standing.

16

3.2

Corporate Authority.

17

3.3

Capitalization of Parent.

17

3.4

Acquisition Corp.

17

3.5

Validity of Shares.

18

3.6

SEC Reporting and Compliance.

18

3.7

Financial Statements.

19

3.8

Governmental Consents.

19

3.9

Compliance with Laws and Other Instruments.

19

3.10

Binding Obligations.

19

3.11

Litigation.

20

3.12

Disclosure.

20





i







--------------------------------------------------------------------------------







4.

Parent Common Stock Adjustment.

20

4.1

Draft Adjustment Report.

20

4.2

Cooperation.

20

4.3

Objection Notice.

21

4.4

Arbiter.

21

4.5

Final Determination.

21

5.

Conduct of Businesses Pending the Merger.

22

5.1

Conduct of Business by the Company Pending the Merger.

22

6.

Additional Agreements.

23

6.1

Access and Information.

23

6.2

Additional Agreements.

23

6.3

Publicity.

24

6.4

Appointment of Directors and Officers.

24

7.

Conditions of Parties’ Obligations.

24

7.1

Parent and Acquisition Corp. Obligations.

24

7.2

Company Obligations.

26

8.

Non-Survival of Representations and Warranties.

27

9.

Amendment of Agreement.

27

10.

Definitions.

27

11.

Closing.

32

12.

Indemnification and Related Matters.

32

12.1

Indemnification by Rose.

32

12.2

Survival.

33

12.3

Time Limitations.

33

12.4

Limitation on Liability.

33

12.5

Notice of Claims.

34

12.6

Payment of Damages.

34

13.

Termination Prior to Closing.

34

13.1

Termination of Agreement.

34

13.2

Termination of Obligations.

35

14.

Miscellaneous.

35

14.1

Post-Closing Covenant of Parent.

35

14.2

Notices.

35

14.3

Entire Agreement.

36

14.4

Expenses.

37

14.5

Dispute Resolution.

37

14.6

Time.

37

14.7

Severability.

37

14.8

Successors and Assigns.

38

14.9

No Third Parties Benefited.

38

14.10

Counterparts.

38

14.11

Recitals, Schedules and Exhibits.

38

14.12

Section Headings and Gender.

38

14.13

Governing Law.

38








ii







--------------------------------------------------------------------------------







LIST OF EXHIBITS AND SCHEDULES

Exhibits

A

Certificate of Merger

B

Articles of Incorporation of the Company

C

By-laws of the Company

D

Directors and Officers of the Surviving Corporation




Schedules

1.5

Company Holders of Parent Common Stock Post-Merger




2

Company Disclosures




4.1

Estimated Closing Date Net Asset Amount

7.1(e)(5)

Convertible Debt Schedule








iv







--------------------------------------------------------------------------------







AGREEMENT OF MERGER AND PLAN OF REORGANIZATION

THIS AGREEMENT OF MERGER AND PLAN OF REORGANIZATION is made and entered into on
August 28, 2008, by and among BROADCASTER, INC., a Delaware corporation
(“Parent”), LLS ACQUISITION, INC., a California corporation (“Acquisition
Corp.”), which is a wholly-owned subsidiary of Parent, LAMPLIGHTER STUDIOS,
INC., a California corporation (the “Company”), and JOSH ROSE, an individual
(“Rose”).

W I T N E S S E T H:

WHEREAS, the Board of Directors of each of Acquisition Corp., Parent and the
Company have determined that it is fair to and in the best interests of their
respective corporations and stockholders for Acquisition Corp. to be merged with
and into the Company  (the “Merger”) upon the terms and subject to the
conditions set forth herein;

WHEREAS, the Board of Directors of each of Acquisition Corp. and the Company
have approved the Merger in accordance with the General Corporation Law of the
State of California (the “GCL”), and upon the terms and subject to the
conditions set forth herein and in the Agreement of Merger (the “Certificate of
Merger”) attached as Exhibit A hereto; and the Board of Directors of Parent also
has approved this Agreement and the Certificate of Merger;

WHEREAS, the requisite Stockholders (as such term is defined in Section 10
hereof) have approved by written consent pursuant to Section 5516 of the GCL
this Agreement and the Certificate of Merger and the transactions contemplated
and described hereby and thereby, including without limitation the Merger, and
Parent, as the sole stockholder of Acquisition Corp., has approved this
Agreement, the Certificate of Merger and the transactions contemplated and
described hereby and thereby, including without limitation the Merger;

WHEREAS, the parties hereto intend that the Merger contemplated herein shall
qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), by reason of Section
368(a)(2)(E) of the Code.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, the parties hereto agree as follows:

1.

The Merger.

1.1

Merger.  

Subject to the terms and conditions of this Agreement and the Certificate of
Merger, Acquisition Corp. shall be merged with and into the Company in
accordance with Section 1100 of the GCL.  At the Effective Time (as hereinafter
defined), the separate legal existence of Acquisition Corp. shall cease, and the
Company shall be the surviving corporation in the Merger (sometimes hereinafter
referred to as the “Surviving Corporation”) and shall continue its corporate
existence under the laws of the State of California under the name “Lamplighter
Studios, Inc.”




1.2

Effective Time.  

The Merger shall become effective upon the filing of the Certificate of Merger
with the Secretary of State of the State of California in accordance with
Section 1103 of the GCL.  The time at which the Merger shall become effective as
aforesaid is referred to hereinafter as the “Effective Time.”




1.3

Articles of Incorporation, By-laws, Directors and Officers.

(a)

The Articles of Incorporation of the Company, as in effect immediately prior to
the Effective Time, attached as Exhibit B hereto, shall be the Articles of
Incorporation of the Surviving Corporation





1







--------------------------------------------------------------------------------







from and after the Effective Time until amended in accordance with applicable
law and such Articles of Incorporation.

(b)

The By-laws of the Company, as in effect immediately prior to the Effective
Time, attached as Exhibit C hereto, shall be the By-laws of the Surviving
Corporation from and after the Effective Time until amended in accordance with
applicable law, the Articles of Incorporation and such By-laws.

(c)

The directors and officers listed in Exhibit D hereto shall be the directors and
officers of the Surviving Corporation, and each shall hold his respective office
or offices from and after the Effective Time until his successor shall have been
elected and shall have qualified in accordance with applicable law, or as
otherwise provided in the Articles of Incorporation or By-laws of the Surviving
Corporation.

1.4

Assets and Liabilities.  

At the Effective Time, the Surviving Corporation shall possess all the rights,
privileges, powers and franchises of a public as well as of a private nature,
and be subject to all the restrictions, disabilities and duties of each of
Acquisition Corp. and the Company (collectively, the “Constituent
Corporations”); and all the rights, privileges, powers and franchises of each of
the Constituent Corporations, and all property, real, personal and mixed, and
all debts due to any of the Constituent Corporations on whatever account, as
well for stock subscriptions as all other things in action or belonging to each
of the Constituent Corporations, shall be vested in the Surviving Corporation;
and all property, rights, privileges, powers and franchises, and all and every
other interest shall be thereafter as effectively the property of the Surviving
Corporation as they were of the several and respective Constituent Corporations,
and the title to any real estate vested by deed or otherwise in either of such
Constituent Corporations shall not revert or be in any way impaired by the
Merger; but all rights of creditors and all liens upon any property of any of
the Constituent Corporations shall be preserved unimpaired, and all debts,
liabilities and duties of the Constituent Corporations shall thenceforth attach
to the Surviving Corporation, and may be enforced against it to the same extent
as if said debts, liabilities and duties had been incurred or contracted by it.




1.5

Manner and Basis of Converting Shares.

(a)

At the Effective Time:

(i)

each share of common stock, no par value, of Acquisition Corp. that shall be
outstanding immediately prior to the Effective Time shall, by virtue of the
Merger and without any action on the part of the holder thereof, be converted
into the right to receive one (1) share of common stock of the Surviving
Corporation, so that at the Effective Time, Parent shall be the holder of all of
the issued and outstanding shares of the Surviving Corporation;

(ii)

the shares of common stock, no par value, of the Company (the “Company Common
Stock”) and the shares of preferred stock, no par value, of the Company (the
“Preferred Stock”), beneficially owned by the Stockholders listed in Schedule
1.5 (other than shares of Company Stock as to which appraisal rights are
perfected pursuant to the applicable provisions of the GCL and not withdrawn or
otherwise forfeited and shares of Company Stock set forth in Section 1.5(a)(iv)
hereof), shall, by virtue of the Merger and without any action on the part of
the holders thereof, be converted into the right to receive the number of shares
of Parent Common Stock specified in Schedule 1.5 for each of the Stockholders,
which shall be equal to Two-Thirds (2/3) share of Parent Common Stock for each
share of Company Stock; and

(iii)

each share of Company Stock held in the treasury of the Company immediately
prior to the Effective Time shall be cancelled in the Merger and cease to exist.

(b)

After the Effective Time, there shall be no further registration of transfers on
the stock transfer books of the Surviving Corporation of the shares of Company
 Stock that were outstanding immediately prior to the Effective Time.





2







--------------------------------------------------------------------------------







1.6

Surrender and Exchange of Certificates.  

Promptly after the Effective Time and upon surrender of a certificate or
certificates representing shares of Company Stock that were outstanding
immediately prior to the Effective Time or an affidavit and indemnification in
form reasonably acceptable to counsel for the Parent stating that such
Stockholder has lost their certificate or certificates or that such have been
destroyed, Parent shall issue to each  record holder of the Company Stock
surrendering such certificate or certificates, a certificate or certificates
registered in the name of such Stockholder representing the number of shares of
Parent Common Stock that such Stockholder shall be entitled to receive as set
forth in Section 1.5(a)(ii) hereof.  Until the certificate, certificates or
affidavit is or are surrendered as contemplated by this Section 1.6, each
certificate or affidavit that immediately prior to the Effective Time
represented any outstanding shares of Company Stock shall be deemed at and after
the Effective Time to represent only the right to receive upon surrender as
aforesaid the Parent Common Stock specified in Section 1.5(a)(ii) hereof for the
holder thereof or to perfect any rights of appraisal which such holder may have
pursuant to the applicable provisions of the GCL.




1.7

Parent Common Stock.  

Parent agrees that it will cause the Parent Common Stock into which the Company
Stock is converted at the Effective Time pursuant to Section 1.5(a)(ii) to be
available for such purposes.




1.8

Operation of Surviving Corporation.  

The Company acknowledges that upon the effectiveness of the Merger, and the
material compliance by the Parent and Acquisition Corp. of its duties and
obligations hereunder, Parent shall have the absolute and unqualified right to
deal with the assets and business of the Surviving Corporation as its own
property without limitation on the disposition or use of such assets or the
conduct of such business.




1.9

Further Assurances.  

From time to time, from and after the Effective Time, as and when reasonably
requested by Parent, the proper officers and directors of the Company as of the
Effective Time shall, for and on behalf and in the name of the Company or
otherwise, execute and deliver all such deeds, bills of sale, assignments and
other instruments and shall take or cause to be taken such further actions as
Parent, Acquisition Corp. or their respective successors or assigns reasonably
may deem necessary or desirable in order to confirm or record or otherwise
transfer to the Surviving Corporation title to and possession of all of the
properties, rights, privileges, powers, franchises and immunities of the Company
or otherwise to carry out fully the provisions and purposes of this Agreement
and the Certificate of Merger.




1.10

Non-Competition.




(a)  

From and after the Effective Time, and except as further provided in this
Agreement or in that certain Executive Employment Agreement entered into of even
date herewith by and between Company and Rose (“Employment Agreement”), Rose
shall not provide digital art services for compensation (whether self employed
or as an employee, independent contractor or advisor) (the “Non-Competition
Provisions”).  Notwithstanding the foregoing, the following shall apply to the
Non-Competition Provisions:




(i)  In the event that Rose is terminated by the Company for Cause (as defined
in the Employment Agreement) or Rose effects a Voluntary Termination (as also
defined in the Employment Agreement) within one (1) year of the Effective Date
of this Agreement, the Non-Competition Provisions shall remain in full force and
effect for a period of two (2) years measured from the date of such termination
for Cause or Voluntary Termination;




(ii)  In the event that Rose is terminated by the Company for Cause or Rose
effects a Voluntary Termination after one (1) year from the Effective Date of
this Agreement but within two (2) years of the Effective Date, the
Non-Competition Provisions shall remain in full force and effect for a period
one (1) year measured from the date of such termination for Cause or Voluntary
Termination;





3







--------------------------------------------------------------------------------










(iii)  In the event that Rose is terminated by the Company for Cause or Rose
effects a Voluntary Termination after two (2) years from the Effective Date of
this Agreement, the Non-Competition Provisions shall be deemed to be of no
further force and effect; and




(iv)  In the event that Rose is terminated by the Company at any time for
reasons other than Cause, the Non-Competition Provisions shall be deemed to be
of no further force and effect.




(b)  

Rose acknowledges and agrees that the covenants set forth in this Section are
reasonable and valid in scope and in all other respects and are designed to
protect the goodwill associated with the Company being purchased by Parent
pursuant to this Agreement.  




2.

Representations and Warranties of the Company and Rose.

The Company and Rose hereby represent and warrant to Parent and Acquisition
Corp. as follows.  Notwithstanding anything to the contrary contained herein,
disclosure of items in the Schedule of Exceptions attached hereto as Schedule 2
(collectively, the “Disclosures”) shall be deemed to be disclosure of such items
for all purposes under this Agreement, including, without limitation, for all
applicable representations and warranties of the Company.  Unless the context
otherwise requires, all references in this Section 2 to the “Company” shall be
treated as being a reference to the Company and its wholly-owned Company
Subsidiary.

2.1

Organization, Standing, Subsidiaries, Etc.

(a)

The Company is a corporation duly organized and existing in good standing under
the laws of the State of California, and has all requisite power and authority
(corporate and other) to carry on its business, to own or lease its properties
and assets, to enter into this Agreement and the Certificate of Merger and to
carry out the terms hereof and thereof.  Copies of the Articles of Incorporation
and By-laws of the Company that have been delivered to Parent and Acquisition
Corp. prior to the execution of this Agreement are true and complete and have
not since been amended or repealed.

(b)

Other than the Company Subsidiary, the Company has no subsidiaries or direct or
indirect interest (by way of stock ownership or otherwise) in any firm,
corporation, limited liability company, partnership, association or business.   

(c)

The Company Subsidiary is an entity duly organized and existing in good standing
under the laws of the Hong Kong Special Administrative Region and has all
requisite power and authority to carry on its business and to own or lease its
properties and assets.  Copies of the charter documents of the Company
Subsidiary that have been delivered to Parent and Acquisition Corp. prior to the
execution of this Agreement are true and complete and have not since been
amended or repealed.

2.2

Qualification.  

The Company is duly qualified to conduct business as a foreign corporation and
is in good standing in each jurisdiction wherein the nature of its activities or
its properties owned or leased makes such qualification necessary, except where
the failure to be so qualified would not have a material adverse effect on the
condition (financial or otherwise), properties, assets, liabilities, business
operations, results of operations or prospects of the Company taken as a whole
(the “Condition of the Company”).  The Company is not qualified to conduct
business in any jurisdiction other than the State of California.





4







--------------------------------------------------------------------------------













2.3

Capitalization of the Company.  

The authorized capital stock of the Company consists of ten million (10,000,000)
shares of Company Common Stock, five million (5,000,000) shares of Preferred
Stock, of which a total of two million (2,000,000) shares are designated as
Series A Preferred Stock and the Company has no authority to issue any other
capital stock.  There are two million nineteen thousand nine hundred ninety-six
(2,019,996) shares of Company Common Stock issued and outstanding and three
hundred seventy-one thousand one hundred forty-six (371,146) shares of Series A
Preferred Stock issued and outstanding, and such shares are duly authorized,
validly issued, fully paid and non-assessable, and none of such shares have been
issued in violation of the preemptive rights of any person.  The offer, issuance
and sale of such shares of Company Stock were (a) exempt from the registration
and prospectus delivery requirements of the Securities Act, (b) registered or
qualified (or were exempt from registration or qualification) under the
registration or qualification requirements of all applicable state securities
laws and (c) accomplished in conformity with all other applicable securities
laws.  None of such shares of Company Stock are subject to a right of withdrawal
or a right of rescission under any federal or state securities or blue-sky law.
 Except as otherwise set forth in this Agreement, the Company has no outstanding
options, rights or commitments to issue Company Common Stock or other Equity
Securities of the Company, and, except as otherwise set forth in this Agreement,
there are no outstanding securities convertible or exercisable into or
exchangeable for Company Common Stock or other Equity Securities of the Company.
 




2.4

Indebtedness.  

The Company has no Indebtedness for Borrowed Money, except as otherwise set
forth in the Agreement or disclosed on the Balance Sheet.




2.5

Company Stockholders.  

Schedule 1.5 hereto contains a true and complete list of the names of the record
owners of all of the outstanding shares of Company Common Stock and Preferred
Stock (the “Company Stock”) and other Equity Securities of the Company, together
with the number of securities held or to which such Person has rights to
acquire.  To the knowledge of the Company, there is no voting trust, agreement
or arrangement among any of the beneficial holders of Company Stock affecting
the nomination or election of directors or the exercise of the voting rights of
Company Stock.




2.6

Corporate Acts and Proceedings.  

The execution, delivery and performance of this Agreement and the Certificate of
Merger (together, the “Merger Documents”) have been duly authorized by the Board
of Directors of the Company and have been approved by the requisite vote of the
Stockholders, and all of the corporate acts and other proceedings required for
the due and valid authorization, execution, delivery and performance of the
Merger Documents and the consummation of the Merger have been validly and
appropriately taken, except for the filings referred to in Section 1.2.




2.7

Compliance with Laws and Instruments.  

The business, products and operations of the Company have been and are being
conducted in compliance in all material respects with all applicable laws, rules
and regulations, except for such violations thereof for which the penalties, in
the aggregate, would not have a material adverse effect on the Condition of the
Company.  The execution, delivery and performance by the Company of the Merger
Documents and the consummation by the Company of the transactions contemplated
by this Agreement: (a) will not require any authorization, consent or approval
of, or filing or registration with, any court or governmental agency or
instrumentality, except such as shall have been obtained prior to the Closing,
(b) will not cause the Company to violate or contravene (i) any provision of
law, (ii) any rule or regulation of any agency or government, (iii) any order,
judgment or decree of any court, or (iv) any provision of the Articles of
Incorporation or By-laws of the Company, (c) will not violate or be in conflict
with, result in a breach of or constitute (with or without notice or lapse of
time, or both) a default under, any indenture,





5







--------------------------------------------------------------------------------







loan or credit agreement, deed of trust, mortgage, security agreement or other
contract, agreement or instrument to which the Company is a party or by which
the Company or any of its properties is bound or affected, except as would not
have a material adverse effect on the Condition of the Company, and (d) will not
result in the creation or imposition of any Lien upon any property or asset of
the Company.  The Company is not in violation of, or (with or without notice or
lapse of time, or both) in default under, any term or provision of its Articles
of Incorporation or By-laws or of any indenture, loan or credit agreement, deed
of trust, mortgage, security agreement or, except as would not materially and
adversely affect the Condition of the Company, any other material agreement or
instrument to which the Company is a party or by which the Company or any of its
properties is bound or affected.




2.8

Binding Obligations.  

The Merger Documents constitute the legal, valid and binding obligations of the
Company and are enforceable against the Company in accordance with their
respective terms, except as such enforcement is limited by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.




2.9

Broker’s and Finder’s Fees.  

No Person has, or as a result of the transactions contemplated or described
herein will have, any right or valid claim against the Company, Parent,
Acquisition Corp. or any Stockholder for any commission, fee or other
compensation as a finder or broker, or in any similar capacity.  Parent and
Acquisition Corp. on the one hand and the Company on the other, hereby indemnify
and hold each other harmless from and against any and all claims, losses or
liabilities for any such commission, fee or other compensation as a result of
the claim by any other Person that the indemnifying party or parties introduced
or assisted them in connection with the transactions contemplated or described
here.




2.10

Financial Statements.  

Parent has previously been provided with the Company’s unaudited, consolidated
statements of operations and accumulated deficits and cash flows for the years
ended December 31, 2006 and 2007; and an unaudited, consolidated balance sheet
(the “Balance Sheet”) and consolidated income statement as of March 31, 2008
(the “Balance Sheet Date”).  Such financial statements are collectively referred
to as the “Financial Statements”.  Such financial statements (i) are in
accordance with the books and records of the Company, (ii) present fairly in all
material respects the financial condition of the Company at the dates therein
specified and the results of its operations and changes in financial position
for the periods therein specified and (iii) have been prepared in accordance
with generally accepted accounting principles (“GAAP”) applied on a basis
consistent with prior accounting periods.




2.11

Absence of Undisclosed Liabilities.  

The Company has no material obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether due or to become due), arising out
of any transaction entered into at or prior to the Closing, except (a) as
disclosed in the Balance Sheet, (b) to the extent set forth on or reserved
against in the Balance Sheet or the Notes to the Financial Statements, (c)
current liabilities incurred and obligations under agreements entered into in
the usual and ordinary course of business since the Balance Sheet Date, none of
which (individually or in the aggregate) has had or will have a material adverse
effect on the Condition of the Company, and (d) by the specific terms of any
written agreement, document or arrangement identified in the Disclosures.




2.12

Changes.  

Except as set forth on Schedule 2.12, since the Balance Sheet Date, the Company
has not (a) incurred any debts, obligations or liabilities, absolute, accrued,
contingent or otherwise, whether due or to become due, except for fees, expenses
and liabilities incurred in connection with the Merger and related transactions
and current liabilities incurred in the usual and ordinary course of business,
(b) discharged or satisfied any Liens other than those securing, or paid any
obligation or liability other than, current liabilities shown on the Balance
Sheet and current liabilities incurred since the Balance Sheet Date, in each
case in the usual and ordinary course of business, (c) mortgaged,





6







--------------------------------------------------------------------------------







pledged or subjected to Lien any of its assets, tangible or intangible other
than in the usual and ordinary course of business, (d) sold, transferred or
leased any of its assets, except in the usual and ordinary course of business,
(e) cancelled or compromised any debt or claim, or waived or released any right,
of material value, (f) suffered any physical damage, destruction or loss
(whether or not covered by insurance) materially and adversely affecting the
Condition of the Company, (g) entered into any transaction other than in the
usual and ordinary course of business, (h) encountered any labor union
difficulties, (i) made or granted any wage or salary increase or made any
increase in the amounts payable under any profit sharing, bonus, deferred
compensation, severance pay, insurance, pension, retirement or other employee
benefit plan, agreement or arrangement, other than in the ordinary course of
business consistent with past practice, or entered into any employment
agreement, (j) issued or sold any shares of capital stock, bonds, notes,
debentures or other securities or granted any options (including employee stock
options), warrants or other rights with respect thereto, (k) declared or paid
any dividends on or made any other distributions with respect to, or purchased
or redeemed, any of its outstanding capital stock, (l) suffered or experienced
any change in, or condition affecting, the Condition of the Company other than
changes, events or conditions in the usual and ordinary course of its business,
none of which (either by itself or in conjunction with all such other changes,
events and conditions) has been materially adverse, (m) made any change in the
accounting principles, methods or practices followed by it or depreciation or
amortization policies or rates theretofore adopted, (n) made or permitted any
amendment or termination of any material contract, agreement or license to which
it is a party, (o) suffered any material loss not reflected in the Balance Sheet
or its statement of income for the period ended on the Balance Sheet Date, (p)
paid, or made any accrual or arrangement for payment of, bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer, director, employee, stockholder or consultant, (q) made or
agreed to make any charitable contributions or incurred any non-business
expenses in excess of $25,000 in the aggregate, or (r) entered into any
agreement, or otherwise obligated itself, to do any of the foregoing.




2.13

Assets and Contracts.  

(a)

The Disclosures contain a true and complete list of all real property leased by
the Company, including a brief description of each item thereof and of the
nature of the Company’s interest therein, and of all tangible personal property
owned or leased by the Company having a cost or fair market value of greater
than $500,000, including a brief description of each item and of the nature of
the interest of the Company therein.  All the real property listed in the
Disclosures is leased by the Company under valid and enforceable leases having
the rental terms, termination dates and renewal and purchase options described
in the Disclosures; such leases are enforceable in accordance with their terms,
and there is not, under any such lease, any existing default or event of default
or event which with notice or lapse of time, or both, would constitute a default
by the Company, and the Company has not received any notice or claim of any such
default.  The Company does not own any real property.

(b)

Except as expressly set forth in this Agreement, the Balance Sheet or the notes
thereto, the Company is not a party to any written or oral agreement not made in
the ordinary course of business that is material to the Company.  The Company is
not a party to or otherwise barred by any written or oral (a) agreement with any
labor union, (b) agreement for the purchase of fixed assets or for the purchase
of materials, supplies or equipment in excess of normal operating requirements,
(c) agreement for the employment of any officer, individual employee or other
Person on a full-time basis or any agreement with any Person for consulting
services, (d) bonus, pension, profit sharing, retirement, stock purchase, stock
option, deferred compensation, medical, hospitalization or life insurance or
similar plan, contract or understanding with respect to any or all of the
employees of the Company or any other Person, (e) indenture, loan or credit
agreement, note agreement, deed of trust, mortgage, security agreement,
promissory note or other agreement or instrument relating to or evidencing
Indebtedness for Borrowed Money or subjecting any asset or property of the
Company to any Lien or evidencing any Indebtedness, (f) guaranty of any
Indebtedness, (g) lease or agreement under which the Company is lessee of or
holds or operates any property, real or personal, owned by any other Person
under which payments to such Person exceed $50,000 per year or with an unexpired
term (including any period covered by an option to renew exercisable by any
other party) of more than 60 days, (h) lease or agreement under which the
Company is lessor or permits any Person to hold or operate any property, real or
personal, owned or controlled by the Company, (i) agreement granting any
preemptive right, right of first refusal or similar right to any Person, (j)
agreement or arrangement with any Affiliate or any “associate” (as such term is
defined in Rule 405 under the Securities Act) of the Company or any present or
former officer, director or stockholder of the Company, (k) agreement obligating
the Company to pay any royalty or similar charge for the use or exploitation of
any tangible or intangible property, (1) covenant not to compete or other
restriction on its





7







--------------------------------------------------------------------------------







ability to conduct a business or engage in any other activity, (m) material
distributor, dealer, manufacturer’s representative, sales agency, franchise or
advertising contract or commitment, (n) agreement to register securities under
the Securities Act, (o) collective bargaining agreement, or (p) agreement or
other commitment or arrangement with any Person continuing for a period of more
than three months from the Closing Date which involves an expenditure or receipt
by the Company in excess of $50,000.  None of the agreements, contracts, leases,
instruments or other documents or arrangements described in the Disclosures
requires the consent of any of the parties thereto other than the Company to
permit the contract, agreement, lease, instrument or other document or
arrangement to remain effective following consummation of the Merger and the
transactions contemplated hereby.

(c)

The Disclosures contain a true and complete list of all patents, patent
applications, trade names, trademarks, trademark registrations and applications,
copyrights, copyright registrations and applications, and grants of licenses,
both domestic and foreign, presently owned, possessed, used or held by the
Company; and the Company owns the entire right, title and interest in and to the
same, free and clear of all Liens and restrictions.  The Disclosures also
contain a true and complete list of all licenses granted to or by the Company
with respect to the foregoing.  All patents, patent applications, trade names,
trademarks, trademark registrations and applications, copyrights, copyright
registrations and applications and grants of licenses set forth (i) are subject
to no pending or, to the Company’s knowledge, threatened challenge, and (ii) can
and will be owned by the Surviving Corporation following the Merger without the
consent of any Person other than the Company.  Neither the execution nor
delivery of the Merger Documents, nor the consummation of the transactions
contemplated thereby will give any licensor or licensee of the Company any right
to change the terms or provisions of, terminate or cancel, any license to which
the Company is a party.

(d)

The Company has made available to Parent and Acquisition Corp. true and complete
copies of all agreements and other documents and a description of all applicable
oral agreements disclosed or referred to in the Disclosures, as well as any
additional agreements or documents, requested by Parent or Acquisition Corp.
 The Company has in all material respects performed all obligations required to
be performed by it to date and is not in default in any respect under any of the
contracts, agreements, leases, documents, commitments or other arrangements to
which it is a party or by which it or any of its property is otherwise bound or
affected.  To the best current actual knowledge of the Company, all parties
having material contractual arrangements with the Company are in substantial
compliance therewith and none are in material default thereunder.  The Company
does not have outstanding any power of attorney.

2.14

Employees.  

The Company has complied in all material respects with all laws relating to the
employment of labor, and the Company has encountered no material labor union
difficulties.  Other than pursuant to ordinary arrangements of employment
compensation, the Company is not under any obligation or liability to any
officer, director or employee of the Company.




2.15

Tax Returns and Audits.  

Except as set forth on Schedule 2.15, all required federal, state and local Tax
Returns of the Company have been accurately prepared and duly and timely filed,
and all federal, state and local Taxes required to be paid with respect to the
periods covered by such returns have been paid.  The Company is not and has not
been delinquent in the payment of any Tax.  The Company has not had a Tax
deficiency proposed or assessed against it and has not executed a waiver of any
statute of limitations on the assessment or collection of any Tax.  None of the
Company’s federal income tax returns nor any state or local income or franchise
tax returns has been audited by governmental authorities.  The reserves for
Taxes reflected on the Balance Sheet are and will be sufficient for the payment
of all unpaid Taxes payable by the Company as of the Balance Sheet Date.  Since
the Balance Sheet Date, the Company has made adequate provisions on its books of
account for all Taxes with respect to its business, properties and operations
for such period.  The Company has withheld or collected from each payment made
to each of its employees the amount of all taxes (including, but not limited to,
federal, state and local income taxes, Federal Insurance Contribution Act taxes
and Federal Unemployment Tax Act taxes) required to be withheld or collected
therefrom, and has paid the same to the proper Tax receiving officers or
authorized depositaries.  There are no federal, state, local or foreign audits,
actions, suits, proceedings, investigations, claims or administrative
proceedings relating to Taxes or any Tax Returns of the Company now pending, and
the Company has not received any notice of





8







--------------------------------------------------------------------------------







any proposed audits, investigations, claims or administrative proceedings
relating to Taxes or any Tax Returns.  The Company is not obligated to make a
payment, or is a party to an agreement that under certain circumstances could
obligate it to make a payment, that would not be deductible under Section 280G
of the Code.  The Company has not agreed nor is required to make any adjustments
under Section 481(a) of the Code (or any similar provision of state, local and
foreign law) by reason of a change in accounting method or otherwise for any Tax
period for which the applicable statute of limitations has not yet expired.  The
Company (i) is not a party to, is bound by or has any obligation under, any Tax
sharing agreement, Tax indemnification agreement or similar contract or
arrangement, whether written or unwritten (collectively, “Tax Sharing
Agreements”), or (ii) does not have any potential liability or obligation to any
person as a result of, or pursuant to, any such Tax Sharing Agreements.




2.16

Patents and Other Intangible Assets.  

(a)  

The Company (i) owns or has the right to use, free and clear of all Liens,
claims and restrictions, all patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect to the foregoing used in or
necessary for the conduct of its business as now conducted or proposed to be
conducted without infringing upon or otherwise acting adversely to the right or
claimed right of any Person under or with respect to any of the foregoing and
(ii) is not obligated or under any liability to make any payments by way of
royalties, fees or otherwise to any owner or licensor of, or other claimant to,
any patent, trademark, service mark, trade name, copyright or other intangible
asset, with respect to the use thereof or in connection with the conduct of its
business or otherwise.




(b)

To the best knowledge of the Company, the Company owns and has the unrestricted
right to use all trade secrets, if any, including know-how, negative know-how,
formulas, patterns, programs, devices, methods, techniques, inventions, designs,
processes, computer programs and technical data and all information that derives
independent economic value, actual or potential, from not being generally known
or known by competitors (collectively, “intellectual property”) required for or
incident to the development, operation and sale of all products and services
sold by the Company, free and clear of any right, Lien or claim of others;
provided, however, the possibility exists that other Persons, completely
independent of the Company or its employees or agents, could have developed
intellectual property similar or identical to that of the Company. The Company
is not aware of any such development of substantially identical trade secrets or
technical information by others.  All intellectual property can and will be
transferred by the Company to the Surviving Corporation as a result of the
Merger and without the consent of any Person other than the Company.




2.17

Employee Benefit Plans; ERISA.

(a)

There are no “employee benefit plans” (within the meaning of Section 3(3) of the
ERISA) nor any other employee benefit or fringe benefit arrangements, practices,
contracts, policies or programs of every type other than programs merely
involving the regular payment of wages, commissions, or bonuses established,
maintained or contributed to by the Company, whether written or unwritten and
whether or not funded.  The plans listed in the Disclosures hereto are
hereinafter referred to as the “Employee Benefit Plans.”




(b)

All current and prior material documents, including all amendments thereto, with
respect to each Employee Benefit Plan have been made available to Parent and
Acquisition Corp. or their advisors.




(c)

To the knowledge of the Company, all Employee Benefit Plans are in material
compliance with the applicable requirements of ERISA, the Internal Revenue Code
of 1986, as amended (the “Code”) and any other applicable state, federal or
foreign law.




(d)

There are no pending claims or lawsuits which have been asserted or instituted
against any Employee Benefit Plan, the assets of any of the trusts or funds
under the Employee Benefit Plans, the plan sponsor or the plan administrator of
any of the Employee Benefit Plans or against any fiduciary of an Employee
Benefit Plan with respect to the operation of such plan, nor does the Company
have any knowledge of any incident, transaction, occurrence or circumstance
which might reasonably be expected to form the basis of any such claim or
lawsuit.








9







--------------------------------------------------------------------------------







(e)

There is no pending or, to the knowledge of the Company, contemplated
investigation, or pending or possible enforcement action by the Pension Benefit
Guaranty Corporation, the Department of Labor, the Internal Revenue Service or
any other government agency with respect to any Employee Benefit Plan and the
Company has no knowledge of any incident, transaction, occurrence or
circumstance which might reasonably be expected to trigger such an investigation
or enforcement action.




(f)

No actual or, to the knowledge of the Company, contingent liability exists with
respect to the funding of any Employee Benefit Plan or for any other expense or
obligation of any Employee Benefit Plan, except as disclosed on the financial
statements of the Company, and no contingent liability exists under ERISA with
respect to any “multi-employer plan,” as defined in Section 3(37) or Section
4001(a)(3) of ERISA.




(g)

No events have occurred or are expected to occur with respect to any Employee
Benefit Plan that would cause a material change in the costs of providing
benefits under such Employee Benefit Plan or would cause a material change in
the cost of providing for other liabilities of such Employee Benefit Plan.




2.18

Title to Property and Encumbrances.  

The Company has good, valid and indefeasible marketable title to all properties
and assets used in the conduct of its business (except for property held under
valid and subsisting leases which are in full force and effect and which are not
in default) free of all Liens and other encumbrances, except Permitted Liens and
such ordinary and customary imperfections of title, restrictions and
encumbrances as do not, individually or in the aggregate, materially detract
from the value of the property or assets or materially impair the use made
thereof by the Company in its business. Without limiting the generality of the
foregoing, the Company has good and indefeasible title to all of its properties
and assets reflected in the Balance Sheet, except for property disposed of in
the usual and ordinary course of business since the Balance Sheet Date and for
property held under valid and subsisting leases which are in full force and
effect and which are not in default.




2.19

Condition of Properties.  

All facilities, machinery, equipment, fixtures and other properties owned,
leased or used by the Company are in reasonably good operating condition and
repair, subject to ordinary wear and tear, and are adequate and sufficient for
the Company’s business.




2.20

Insurance Coverage.  

There is in full force and effect one or more policies of insurance issued by
insurers of recognized responsibility, insuring the Company and its properties,
products and business against such losses and risks, and in such amounts, as are
customary for corporations of established reputation engaged in the same or
similar business and similarly situated.  The Company has not been refused any
insurance coverage sought or applied for, and the Company has no reason to
believe that it will be unable to renew its existing insurance coverage as and
when the same shall expire upon terms at least as favorable to those currently
in effect, other than possible increases in premiums that do not result from any
act or omission of the Company.  No suit, proceeding or action or, to the best
current actual knowledge of the Company, threat of suit, proceeding or action
has been asserted or made against the Company within the last five years due to
alleged bodily injury, disease, medical condition, death or property damage
arising out of the function or malfunction of a product, procedure or service
designed, manufactured, sold or distributed by the Company.




2.21

Litigation.  

There is no legal action, suit, arbitration or other legal, administrative or
other governmental proceeding pending or, to the best knowledge of the Company,
threatened against or affecting the Company or its properties, assets or
business, and after reasonable investigation, the Company is not aware of any
incident, transaction, occurrence or circumstance that might reasonably be
expected to result in or form the basis for any such action, suit, arbitration
or other proceeding.  The Company is not in default with respect to any order,
writ, judgment, injunction, decree, determination or award of any court or any
governmental agency or instrumentality or arbitration authority.








10







--------------------------------------------------------------------------------







2.22

Licenses.  

The Company possesses from all appropriate governmental authorities all
licenses, permits, authorizations, approvals, franchises and rights necessary
for the Company to engage in the business currently conducted by it, all of
which are in full force and effect.




2.23

Interested Party Transactions.  

No officer, director or stockholder of the Company or any Affiliate or
“associate” (as such term is defined in Rule 405 under the Securities Act) of
any such Person or the Company has or has had, either directly or indirectly,
(a) an interest in any Person that (i) furnishes or sells services or products
that are furnished or sold or are proposed to be furnished or sold by the
Company or (ii) purchases from or sells or furnishes to the Company any goods or
services, or (b) a beneficial interest in any contract or agreement to which the
Company is a party or by which it may be bound or affected.




2.24

Environmental Matters.

(a)

To the knowledge of the Company, the Company has never generated, used, handled,
treated, released, stored or disposed of any Hazardous Materials on any real
property on which it now has or previously had any leasehold or ownership
interest, except in compliance with all applicable Environmental Laws.

(b)

To the knowledge of the Company, the historical and present operations of the
business of the Company are in compliance with all applicable Environmental
Laws, except where any non-compliance has not had and would not reasonably be
expected to have a material adverse effect on the Condition of the Company.

(c)

There are no material pending or, to the knowledge of the Company, threatened,
demands, claims, information requests or notices of noncompliance or violation
against or to the Company relating to any Environmental Law; and, to the
knowledge of the Company, there are no conditions or occurrences on any of the
real property used by the Company in connection with its business that would
reasonably be expected to lead to any such demands, claims or notices against or
to the Company, except such as have not had, and would not reasonably be
expected to have, a material adverse effect on the Condition of the Company.

(d)

To the knowledge of the Company, (i) the Company has not sent or disposed of,
otherwise had taken or transported, arranged for the taking or disposal of (on
behalf of itself, a customer or any other party) or in any other manner
participated or been involved in the taking of or disposal or release of a
Hazardous Material to or at a site that is contaminated by any Hazardous
Material or that, pursuant to any Environmental Law, (A) has been placed on the
“National Priorities List”, the “CERCLIS” list, or any similar state or federal
list, or (B) is subject to or the source of a claim, an administrative order or
other request to take “removal”, “remedial”, “corrective” or any other
“response” action, as defined in any Environmental Law, or to pay for the costs
of any such action at the site; (ii) the Company is not involved in (and has no
basis to reasonably expect to be involved in) any suit or proceeding and has not
received (and has no basis to reasonably expect to receive) any notice, request
for information or other communication from any governmental authority or other
third party with respect to a release or threatened release of any Hazardous
Material or a violation or alleged violation of any Environmental Law, and has
not received (and has no basis to reasonably expect to receive) notice of any
claims from any Person relating to property damage, natural resource damage or
to personal injuries from exposure to any Hazardous Material; and (iii) the
Company has timely filed every report required to be filed, acquired all
necessary certificates, approvals and permits, and generated and maintained all
required data, documentation and records under all Environmental Laws, in all
such instances except where the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Condition of the Company.

2.25

Questionable Payments.  

Neither the Company nor any director, officer or, to the best knowledge of the
Company, agent, employee or other Person associated with or acting on behalf of
the Company, has used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity; made
any direct or





11







--------------------------------------------------------------------------------







indirect unlawful payments to government officials or employees from corporate
funds; established or maintained any unlawful or unrecorded fund of corporate
monies or other assets; made any false or fictitious entries on the books of
record of any such corporations; or made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.




2.26

Obligations to or by Stockholders.  

The Company has no liability or obligation or commitment to any Stockholder or
any Affiliate or “associate” (as such term is defined in Rule 405 under the
Securities Act) of any Stockholder, nor does any Stockholder or any such
Affiliate or associate have any liability, obligation or commitment to the
Company.




2.27

Duty to Make Inquiry.  

To the extent that any of the representations or warranties in this Section 2
are qualified by “knowledge” or “belief,” the Company represents and warrants
that it has made due and reasonable inquiry and investigation concerning the
matters to which such representations and warranties relate, including, but not
limited to, diligent inquiry of its directors, officers and key personnel.




2.28

Disclosure.  

There is no fact relating to the Company that the Company has not disclosed to
Parent and Acquisition Corp. in writing which has had or is currently having a
material and adverse effect nor, insofar as the Company can now foresee, will
materially and adversely affect, the Condition of the Company.  No
representation or warranty by the Company herein and no information disclosed in
the schedules or exhibits hereto by the Company contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not misleading.




2.29

Representations, Warranties and Covenants Regarding Stockholders.

(a)

In addition to the representations and warranties contained herein, the Company
and Rose hereby represent and warrant to Parent and Acquisition Corp. that
(except as indicated on Schedule 2.29): (i) each Stockholder has full right,
power and authority to deliver the Company Stock; (ii) the delivery of such
Company Stock will not violate or be in conflict with, result in a breach of or
constitute a default under, any indenture, loan or credit agreement, deed of
trust, mortgage, security agreement or other agreement or instrument to which
such Stockholder is bound or affected; (iii) such Stockholder has good, valid
and marketable title to all shares of Company Stock and that such Stockholder is
not affected by any voting trust, agreement or arrangement affecting the voting
rights of such Company Stock; (iv) unless otherwise indicated on Schedule 2.29,
such Stockholder is an “accredited investor,” as such term is defined in
Regulation D under the Securities Act and that such Stockholder is acquiring
Parent Common Stock for investment purposes, and not with a view to selling or
otherwise distributing such Parent Common Stock in violation of the Securities
Act or the securities laws of any state; and (v) such Stockholder has had an
opportunity to ask and receive answers to any questions such Stockholder may
have had concerning the terms and conditions of the Merger and the Parent Common
Stock and has obtained any additional information that such Stockholder has
requested.  Delivery shall be effected, and risk of loss and title to the
Company Stock shall pass, only upon delivery to the Parent (or an agent of the
Parent) of certificates evidencing ownership thereof as contemplated by Section
1.6 hereof (or affidavit of lost certificate).

3.

Representations and Warranties of Parent and Acquisition Corp.  

Parent and Acquisition Corp. represent and warrant to the Company as follows.
 Notwithstanding anything to the contrary contained herein, disclosure of items
in the Parent SEC Documents (as defined below) shall be deemed to be disclosure
of such items for all purposes under this Agreement, including, without
limitation, for all applicable representations and warranties of Parent and
Acquisition Corp.:





12







--------------------------------------------------------------------------------










3.1

Organization and Standing.  

Parent is a corporation duly organized and existing in good standing under the
laws of the State of Delaware.  Acquisition Corp. is a corporation duly
organized and existing in good standing under the laws of the State of
California.  Parent and Acquisition Corp. have heretofore delivered to the
Company complete and correct copies of their respective Certificate or Articles
of Incorporation and By-laws as now in effect.  Parent and Acquisition Corp.
have full corporate power and authority to carry on their respective businesses
as they are now being conducted and as now proposed to be conducted and to own
or lease their respective properties and assets.  Neither Parent nor Acquisition
Corp. has any subsidiaries (except as provided in the parent SEC Documents) or
direct or indirect interest (by way of stock ownership or otherwise) in any
firm, corporation, limited liability company, partnership, association or
business.  Parent owns all of the issued and outstanding capital stock of
Acquisition Corp. free and clear of all Liens, and Acquisition Corp. has no
outstanding options, warrants or rights to purchase capital stock or other
equity securities of Acquisition Corp., other than the capital stock owned by
Parent.  Unless the context otherwise requires, all references in this Section 3
to the “Parent” shall be treated as being a reference to the Parent and
Acquisition Corp. taken together as one enterprise.




3.2

Corporate Authority.  

Each of Parent and/or Acquisition Corp. (as the case may be) has full corporate
power and authority to enter into the Merger Documents and the other agreements
to be made pursuant to the Merger Documents, and to carry out the transactions
contemplated hereby and thereby.  All corporate acts and proceedings required
for the authorization, execution, delivery and performance of the Merger
Documents and such other agreements and documents by Parent and/or Acquisition
Corp. (as the case may be) have been duly and validly taken or will have been so
taken prior to the Closing.  Each of the Merger Documents constitutes a legal,
valid and binding obligation of Parent and/or Acquisition Corp. (as the case may
be), each enforceable against them in accordance with their respective terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by general principles of equity.




3.3

Capitalization of Parent.  

The authorized capital stock of Parent consists of (a) 300,000,000 shares of
common stock, par value $0.001 per share (the “Parent Common Stock”), of which
not more than 51,342,453 shares were issued and outstanding as of May 21, 2008.
 Except as provided in the Parent SEC Documents, there are no outstanding
options or warrants to purchase shares of Parent Common Stock.  Except as
disclosed in the Parent SEC Documents, there are no other rights or commitments
to issue shares of Parent Common Stock or any other Equity Security of Parent or
Acquisition Corp., and there are no outstanding securities convertible or
exercisable into or exchangeable for shares of Parent Common Stock or any other
Equity Security of Parent or Acquisition Corp.  There is no voting trust,
agreement or arrangement among any of the beneficial holders of Parent Common
Stock affecting the nomination or election of directors or the exercise of the
voting rights of Parent Common Stock.  All outstanding shares of the capital
stock of Parent are validly issued and outstanding, fully paid and
non-assessable, and none of such shares have been issued in violation of the
preemptive rights of any person.   




3.4

Acquisition Corp.  

Acquisition Corp. is a wholly-owned California subsidiary of Parent that was
formed specifically for the purpose of the Merger and that has not conducted any
business or acquired any property, and will not conduct any business or acquire
any property prior to the Closing Date, except in preparation for and otherwise
in connection with the transactions contemplated by this Agreement, the
Certificate of Merger and the other agreements to be made pursuant to or in
connection with this Agreement and the Certificate of Merger.





13







--------------------------------------------------------------------------------







3.5

Validity of Shares.  

The shares of Parent Common Stock to be issued at the Closing pursuant to
Section 1.5(a)(ii) hereof, when issued and delivered in accordance with the
terms hereof and of the Certificate of Merger, shall be duly and validly issued,
fully paid and non-assessable.  Based in part on the representations and
warranties of the Company and Rose regarding the Stockholders as contemplated by
Section 2.29 hereof and assuming the accuracy thereof, the issuance of the
Parent Common Stock upon the Merger pursuant to Section 1.5(a)(ii) will be
exempt from the registration and prospectus delivery requirements of the
Securities Act and from the qualification or registration requirements of any
applicable state blue sky or securities laws.




3.6

SEC Reporting and Compliance.  

(a)

Parent filed a registration statement on Form S-3 under the Securities Act on
September 22, 1993.  Since that date, Parent has filed with the Commission all
registration statements, proxy statements, information statements and reports
required to be filed pursuant to the Exchange Act.  Parent has not filed with
the Commission a certificate on Form 15 pursuant to Rule 12h-3 of the Exchange
Act.




(b)

Parent has made available to the Company true and complete copies of the
registration statements, information statements and other reports (collectively,
the “Parent SEC Documents”) filed by the Parent with the Commission.  None of
the Parent SEC Documents, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained therein not misleading.

(c)

Except for a Form 10-Q filed on May 20, 2008, Parent has not filed, and nothing
has occurred with respect to which Parent would be required to file, any report
on Form 8-K.  Prior to and until the Closing, Parent will provide to the Company
copies of any and all amendments or supplements to the Parent SEC Documents
filed with the Commission and all subsequent registration statements and reports
filed by Parent subsequent to the filing of the Parent SEC Documents with the
Commission and any and all subsequent information statements, proxy statements,
reports or notices filed by the Parent with the Commission or delivered to the
stockholders of Parent.

(d)

Parent is not an investment company within the meaning of Section 3 of the
Investment Company Act.

(e)

Between the date hereof and the Closing Date, Parent shall continue to satisfy
the filing requirements of the Exchange Act and all other requirements of
applicable securities laws.

(f)

To the best knowledge of the Parent, the Parent has otherwise complied with the
Securities Act, Exchange Act and all other applicable federal and state
securities laws.

3.7

Financial Statements.  

The balance sheets, and statements of operations, stockholders’ equity and cash
flows contained in the Parent SEC Documents (the “Parent Financial Statements”)
(i) have been prepared in accordance with GAAP applied on a basis consistent
with prior periods (and, in the case of unaudited financial information, on a
basis consistent with year-end audits), (ii) are in accordance with the books
and records of the Parent, and (iii) present fairly in all material respects the
financial condition of the Parent at the dates therein specified and the results
of its operations and changes in financial position for the periods therein
specified.  The financial statements included in the Form 10-KSB for the fiscal
year ended June 30, 2007 are audited by Choi, Kim & Park, LLP, Parent’s
independent registered public accounting firm.  The financial information
included in the Quarterly Report on Form 10-Q for the quarter ended March 31,
2008 is unaudited, but reflects all adjustments (including normally recurring
accounts) that Parent considers necessary for a fair presentation of such
information and has been prepared in accordance with generally accepted
accounting principles, consistently applied.





14







--------------------------------------------------------------------------------













3.8

Governmental Consents.  

All material consents, approvals, orders, or authorizations of, or
registrations, qualifications, designations, declarations, or filings with any
federal or state governmental authority on the part of Parent or Acquisition
Corp. required in connection with the consummation of the Merger shall have been
obtained prior to, and be effective as of, the Closing.




3.9

Compliance with Laws and Other Instruments.  

The execution, delivery and performance by Parent and/or Acquisition Corp. of
this Agreement, the Certificate of Merger and the other agreements to be made by
Parent or Acquisition Corp. pursuant to or in connection with this Agreement or
the Certificate of Merger and the consummation by Parent and/or Acquisition
Corp. of the transactions contemplated by the Merger Documents will not cause
Parent and/or Acquisition Corp. to violate or contravene (i) any provision of
law, (ii) any rule or regulation of any agency or government, (iii) any order,
judgment or decree of any court, or (v) any provision of their respective
charters or by-laws as amended and in effect on and as of the Closing Date and
will not violate or be in conflict with, result in a breach of or constitute
(with or without notice or lapse of time, or both) a default under any material
indenture, loan or credit agreement, deed of trust, mortgage, security agreement
or other agreement or contract to which Parent or Acquisition Corp. is a party
or by which Parent and/or Acquisition Corp. or any of their respective
properties is bound.




3.10

Binding Obligations.  

When executed by Parent and/or Acquisition Corp., the Merger Documents will
constitute the legal, valid and binding obligations of the Parent and
Acquisition Corp., and will be enforceable against the Parent and Acquisition
Corp., in accordance with their respective terms, except as such enforcement is
limited by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.




3.11

Litigation.  

There is no legal action, suit, arbitration or other legal, administrative or
other governmental proceeding pending or, to the knowledge of the Parent,
threatened against or affecting the Parent or Acquisition Corp. or their
properties, assets or business.  To the knowledge of the Parent, neither Parent
nor Acquisition Corp. is in default with respect to any order, writ, judgment,
injunction, decree, determination or award of any court or any governmental
agency or instrumentality or arbitration authority.




3.12

Disclosure.  

There is no fact relating to Parent that Parent has not disclosed to the Company
in writing that materially and adversely affects nor, insofar as Parent can now
foresee, will materially and adversely affect, the condition (financial or
otherwise), properties, assets, liabilities, business operations, results of
operations or prospects of Parent.  No representation or warranty by Parent
herein and no information disclosed in the schedules or exhibits hereto by
Parent contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading.




4.

Parent Common Stock Adjustment.  

4.1

Draft Adjustment Report.  

The parties shall estimate on Schedule 4.1 the amount by which the Company’s
assets exceed its liabilities as of the Closing Date (the “Estimated Closing
Date Net Asset Amount”).  In addition, Schedule 4.1 shall reflect the parties’
agreement as to the allocation of certain revenues of Company and as to
responsibility for certain expenses of Company.  As soon as reasonably practical
after the Closing, but in no event more than thirty (30) days after the Closing
Date, Parent shall prepare the Closing Date Balance Sheet and a computation of
the Closing Date Net Asset





15







--------------------------------------------------------------------------------







Amount and the Net Asset Adjustment resulting therefrom (collectively, the
“Draft Adjustment Report”).  Parent shall deliver the Draft Adjustment Report to
the Company and to Rose (who for purposes of this Section 4 shall be
collectively referred to as “Seller”) within such 30-day period after the
Closing Date.

4.2

Cooperation.  

During the fifteen (15) day period after the Seller’s receipt of the Draft
Adjustment Report, the Seller and Parent shall cooperate with each other to
resolve any disagreements between them with respect to the Draft Adjustment
Report.  In the event the Seller and Parent agree on the Draft Adjustment Report
and the proposed Net Asset Adjustment set forth therein (such agreement to be
indicated in writing by the Seller and Parent by signing such Draft Adjustment
Report), then the Draft Adjustment Report shall be deemed to be the final
Adjustment Report (the “Final Adjustment Report”), and the Net Asset Adjustment
set forth therein shall be conclusive and binding upon Parent and the Seller and
shall have the effect of adjusting the Parent Common Stock subject to the Escrow
Agreement as provided below.  

4.3

Objection Notice.  

In the event the Seller and Parent shall not reach agreement on all aspects of
the Draft Adjustment Report, including with respect to the Net Asset Adjustment
set forth therein, within such 15-day period after the Seller’s receipt of the
Draft Adjustment Report, the Seller shall promptly (but in no event later than
five (5) days following the expiration of such 15-day period) prepare a written
notice of its objections (the “Objection Notice”):  (i) objecting in good faith
to the Net Asset Adjustment set forth in the Draft Adjustment Report, (ii)
setting forth the items being disputed and the reasons therefor, and (iii)
specifying the Seller’s calculation of the Net Asset Adjustment as of the
Closing Date and the adjustment to be made in accordance with this Section 4.
 In connection with the preparation of the Objection Notice, Parent shall grant
the Seller’s accountants and other representatives reasonable access to all of
the books and records of Company.  If the Seller fails to deliver timely notice
of its objection to the Net Asset Adjustment as set forth in the Draft
Adjustment Report, then the Draft Adjustment Report shall be deemed to be the
Final Adjustment Report, and the Net Asset Adjustment set forth therein shall be
conclusive and binding upon Parent and the Seller and shall have the effect of
adjusting the Parent Common Stock subject to the Escrow Agreement as provided
below.

4.4

Arbiter.  

The matters in dispute shall be determined by a nationally recognized
independent public accounting firm mutually satisfactory to Parent and the
Seller (which accounting firm shall not be the current or former auditors of
either Parent or the Seller) (the “Arbiter”), and Parent and the Seller shall
promptly deliver to the Arbiter Schedule 4.1, the Draft Adjustment Report and
Seller’s Objection Notice.  Promptly, but not later than 30 days after the
acceptance of its appointment, the Arbiter shall determine (based solely on the
information provided by the Seller and Parent to the Arbiter and not by
independent review) only those items in dispute and shall render a report as to
its resolution of such items and the resulting calculation of the Net Asset
Adjustment.  For purposes of the Arbiter’s determination, the amounts to be
included shall be the appropriate amounts from Schedule 4.1 or the Draft
Adjustment Report, as the case may be, as to items that are not in dispute, and
the amounts determined by the Arbiter, as to items that are submitted for
resolution by the Arbiter.  In resolving any disputed item, the Arbiter may not
assign a value to such item greater than the greatest value for such item
claimed by either party in Schedule 4.1, the Draft Adjustment Report or
Objection Notice or less than the lowest value for such item claimed by either
party in Schedule 4.1, the Draft Adjustment Report or Objection Notice.  Parent
and the Seller shall cooperate with the Arbiter in making its determination and
such determination shall be conclusive and binding upon Parent and the Seller.
 Parent and the Seller shall each bear one-half of the fees and expenses of the
Arbiter.

4.5

Final Determination.  

Within five Business Days after the final determination of the Net Asset
Adjustment in accordance with this Section 4, Rose shall assign to Parent that
number of shares of Parent Common Stock in an aggregate amount equal to the
quotient obtained by dividing (x) the amount by which the Estimated Closing Date
Net Asset Amount exceeds the Closing Date Net Asset Amount by (y) the Fair
Market Value per share of the Parent Common Stock as





16







--------------------------------------------------------------------------------







of such date.  Such shares of Parent Common Stock shall not exceed the total
number of shares subject to escrow pursuant to the Escrow Agreement.

Nothing in this Section 4 or in the statements, reports or documents
contemplated hereby shall affect the parties’ rights and obligations in respect
of a breach or alleged breach of any representation or warranty herein.

5.

Conduct of Businesses Pending the Merger.

5.1

Conduct of Business by the Company Pending the Merger.  

Prior to the Effective Time, unless Parent or Acquisition Corp. shall otherwise
agree in writing or as otherwise contemplated by this Agreement:




(i)

the business of the Company shall be conducted only in the ordinary course;

(ii)

except as otherwise contemplated by this Agreement, the Company shall not (A)
directly or indirectly redeem, purchase or otherwise acquire or agree to redeem,
purchase or otherwise acquire any shares of its capital stock; (B) amend its
Articles of Incorporation or By-laws except to effectuate the transactions
contemplated in the Disclosures or (C) split, combine or reclassify the
outstanding Company Stock or declare, set aside or pay any dividend payable in
cash, stock or property or make any distribution with respect to any such stock;

(iii)

the Company shall not (A) issue or agree to issue any additional shares of, or
options, warrants or rights of any kind to acquire any shares of, Company Stock,
except to issue shares of Company Common Stock in connection with any matter
relating to the Disclosures (B) acquire or dispose of any fixed assets or
acquire or dispose of any other substantial assets other than in the ordinary
course of business; (C) incur additional Indebtedness or any other liabilities
or enter into any other transaction other than in the ordinary course of
business; (D) enter into any contract, agreement, commitment or arrangement with
respect to any of the foregoing; or (E) except as contemplated by this
Agreement, enter into any contract, agreement, commitment or arrangement to
dissolve, merge, consolidate or enter into any other material business
combination;

(iv)

the Company shall use  its best efforts to preserve intact the business
organization of the Company, to keep available the service of its present
officers and key employees, and to preserve the good will of those having
business relationships with it;

(v)

the Company will not, nor will it authorize any director or authorize or permit
any officer or employee or any attorney, accountant or other representative
retained by it to, make, solicit, encourage any inquiries with respect to, or
engage in any negotiations concerning, any Acquisition Proposal (as defined
below).  The Company will promptly advise Parent orally and in writing of any
such inquiries or proposals (or requests for information) and the substance
thereof.  As used in this paragraph, “Acquisition Proposal” shall mean any
proposal for a merger or other business combination involving the Company or for
the acquisition of a substantial equity interest in it or any material assets of
it other than as contemplated by this Agreement.  The Company will immediately
cease and cause to be terminated any existing activities, discussions or
negotiations with any person conducted heretofore with respect to any of the
foregoing; and

(vi)

except as contemplated by this Agreement, the Company will not enter into any
new employment agreements with any of its officers or employees or grant any
increases in the compensation or benefits of its officers and employees or amend
any employee benefit plan or arrangement.

6.

Additional Agreements.

6.1

Access and Information.  

The Company, Parent and Acquisition Corp. shall each afford to the other and to
the other’s accountants, counsel and other representatives full access during
normal business hours throughout the period prior to the Effective Time to all
of its properties, books, contracts, commitments and records (including but not
limited to tax





17







--------------------------------------------------------------------------------







returns) and during such period, each shall furnish promptly to the other all
information concerning its business, properties and personnel as such other
party may reasonably request, provided that no investigation pursuant to this
Section 6.1 shall affect any representations or warranties made herein.  Each
party shall hold, and shall cause its employees and agents to hold, in
confidence all such information (other than such information which (i) is
already in such party’s possession or (ii) becomes generally available to the
public other than as a result of a disclosure by such party or its directors,
officers, managers, employees, agents or advisors, or (iii) becomes available to
such party on a non-confidential basis from a source other than a party hereto
or its advisors, provided that such source is not known by such party to be
bound by a confidentiality agreement with or other obligation of secrecy to a
party hereto or another party until such time as such information is otherwise
publicly available; provided, however, that (A) any such information may be
disclosed to such party’s directors, officers, employees and representatives of
such party’s advisors who need to know such information for the purpose of
evaluating the transactions contemplated hereby (it being understood that such
directors, officers, employees and representatives shall be informed by such
party of the confidential nature of such information), (B) any disclosure of
such information may be made as to which the party hereto furnishing such
information has consented in writing, and (C) any such information may be
disclosed pursuant to a judicial, administrative or governmental order or
request; provided, however, that the requested party will promptly so notify the
other party so that the other party may seek a protective order or appropriate
remedy and/or waive compliance with this Agreement and if such protective order
or other remedy is not obtained or the other party waives compliance with this
provision, the requested party will furnish only that portion of such
information which is legally required and will exercise its best efforts to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded the information furnished.  If this Agreement is
terminated, each party will deliver to the other all documents and other
materials (including copies) obtained by such party or on its behalf from the
other party as a result of this Agreement or in connection herewith, whether so
obtained before or after the execution hereof.




6.2

Additional Agreements.  

Subject to the terms and conditions herein provided, each of the parties hereto
agrees to use its commercially reasonable efforts to take, or cause to be taken,
all action and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the transactions contemplated by this Agreement, including using its
commercially reasonable efforts to satisfy the conditions precedent to the
obligations of any of the parties hereto, to obtain all necessary waivers, and
to lift any injunction or other legal bar to the Merger (and, in such case, to
proceed with the Merger as expeditiously as possible).  In order to obtain any
necessary governmental or regulatory action or non-action, waiver, consent,
extension or approval, each of Parent, Acquisition Corp. and the Company agrees
to take all reasonable actions and to enter into all reasonable agreements as
may be necessary to obtain timely governmental or regulatory approvals and to
take such further action in connection therewith as may be necessary.  In case
at any time after the Effective Time any further action is necessary or
desirable to carry out the purposes of this Agreement, the proper officers
and/or directors of Parent, Acquisition Corp. and the Company shall take all
such necessary action.




6.3

Publicity.  

No party shall issue any press release or public announcement pertaining to the
Merger that has not been agreed upon in advance by Parent and the Company,
except as Parent reasonably determines to be necessary in order to comply with
the rules of the Commission or of the principal trading exchange or market for
Parent Common Stock, provided that in such case Parent will use its best efforts
to allow Company to review and reasonably approve any same prior to its release.




6.4

Appointment of Directors and Officers.  

Upon the Effective Time, the Company’s officers and directors shall be (or
remain, as the case may be) those persons listed as officers and directors in
Exhibit D hereto.





18







--------------------------------------------------------------------------------







7.

Conditions of Parties’ Obligations.

7.1

Parent and Acquisition Corp. Obligations.  

The obligations of Parent and Acquisition Corp. under this Agreement and the
Certificate of Merger are subject to the fulfillment at or prior to the Closing
of the following conditions, any of which may be waived in whole or in part by
Parent.




(a)

No Errors, etc. The representations and warranties of the Company under this
Agreement shall be deemed to have been made again on the Closing Date and shall
then be true and correct in all material respects.

(b)

Compliance with Agreement.  The Company shall have performed and complied with
in all material respects all agreements and conditions required by this
Agreement to be performed or complied with by it on or before the Closing Date.

(c)

No Default or Adverse Change.  There shall not exist on the Closing Date any
Default or Event of Default or any event or condition that, with the giving of
notice or lapse of time, or both, would constitute a Default or Event of
Default, and since the Balance Sheet Date, there shall have been no material
adverse change in the Condition of the Company.

(d)

No Restraining Action.  Parent and Acquisition Corp. shall have either (1)
obtained approval of the Merger from the Federal District Court for the Central
District of California, or (2) succeeded in lifting the temporary restraining
order obtained by Baytree Capital Associates regarding the transfer of assets by
Parent.  Additionally, no action or proceeding before any court, governmental
body or agency shall have been threatened, asserted or instituted to restrain or
prohibit, or to obtain substantial damages in respect of, this Agreement or the
Certificate of Merger or the carrying out of the transactions contemplated by
the Merger Documents.

(e)

Supporting Documents.  Parent and Acquisition Corp. shall have received the
following:

(1)

Evidence as of a recent date of the good standing and corporate existence of the
Company issued by the Secretary of State of the State of California and evidence
that the Company is qualified to transact business as a foreign corporation and
is in good standing in each state of the United States and in each other
jurisdiction where the character of the property owned or leased by it or the
nature of its activities makes such qualification necessary.

 (2)

Employment Agreement (in a form mutually acceptable to Parent and Company)
entered into by and between Josh Rose and Company.

(3)

Evidence as of a recent date of conversion of all Shares of the Company’s Series
A Preferred Stock into shares of the Company’s common stock.

(4)

Evidence as of a recent date of exercise of all options to purchase shares of
Company’s equity securities and termination of Company’s Stock Option/Stock
Issuance Plan, as amended.

(5)

Evidence as of a recent date of payment, conversion and/or restructuring, as
applicable, of all convertible promissory notes outstanding into shares of the
Company’s Common Stock as specified in Schedule 7.1(e)(5).

(6)

Common Stock Escrow Agreement (in a form mutually acceptable to Parent and Josh
Rose) entered into by and between Josh Rose and Parent.

(7)

Promissory Note for $100,000 executed by Company in favor of Parent (in a form
mutually acceptable to Parent and Company) (the “Promissory Note”).





19







--------------------------------------------------------------------------------







(8)

Such additional supporting documentation and other information with respect to
the transactions contemplated hereby as Parent and Acquisition Corp. may
reasonably request.

(f)

Proceedings and Documents.  All corporate and other proceedings and actions
taken in connection with the transactions contemplated hereby and all
certificates, opinions, agreements, instruments and documents mentioned herein
or incident to any such transactions shall be reasonably satisfactory in form
and substance to Parent and Acquisition Corp.  The Company shall furnish to
Parent and Acquisition Corp. such supporting documentation and evidence of the
satisfaction of any or all of the conditions precedent specified in this Section
7.1 as Parent or its counsel may reasonably request.

7.2

Company Obligations.  

The obligations of the Company under this Agreement and the Certificate of
Merger are subject to the fulfillment at or prior to the Closing of the
following additional conditions, any of which may be waived in whole or in part
by Company:




(a)

No Errors, etc.  The representations and warranties of Parent and Acquisition
Corp. under this Agreement shall be deemed to have been made again on the
Closing Date and shall then be true and correct in all material respects.

(b)

Compliance with Agreement.  Parent and Acquisition Corp. shall have performed
and complied with in all material respects all agreements and conditions
required by this Agreement and the Certificate of Merger to be performed or
complied with by them on or before the Closing Date.

(c)

No Default or Adverse Change.  There shall not exist on the Closing Date any
Default or Event of Default or any event or condition, that with the giving of
notice or lapse of time, or both, would constitute a Default or Event of
Default, and since the Parent Balance Sheet Date, there shall have been no
material adverse change in the Condition of the Parent.

(d)

No Restraining Action.  Parent and Acquisition Corp. shall have either (1)
obtained approval of the Merger from the Federal District Court for the Central
District of California, or (2) succeeded in lifting the temporary restraining
order obtained by Baytree Capital Associates regarding the transfer of assets by
Parent.

(e)

Supporting Documents.  The Company shall have received the following:

(1)

Evidence as of a recent date of the good standing and corporate existence of
each of Parent and Acquisition Corp. issued by the Secretary of State of their
respective states of incorporation and evidence that Parent and Acquisition
Corp. are qualified to transact business as foreign corporations and are in good
standing in each state of the United States and in each other jurisdiction where
the character of the property owned or leased by them or the nature of their
activities makes such qualification necessary.

(4)

Employment Agreement (in a form mutually acceptable to Parent and Company)
entered into by and between Josh Rose and Company.

(5)

Common Stock Escrow Agreement (in a form mutually acceptable to Parent and Josh
Rose) entered into by and between Josh Rose and Parent.

(6)

A loan from Parent to Company in the amount of $100,000 pursuant to the
Promissory Note.

(7)

Such additional supporting documentation and other information with respect to
the transactions contemplated hereby as the Company may reasonably request.





20







--------------------------------------------------------------------------------







(f)

Proceedings and Documents.  All corporate and other proceedings and actions
taken in connection with the transactions contemplated hereby and all
certificates, opinions, agreements, instruments and documents mentioned herein
or incident to any such transactions shall be satisfactory in form and substance
to the Company.  Parent and Acquisition Corp. shall furnish to the Company such
supporting documentation and evidence of satisfaction of any or all of the
conditions specified in this Section 7.2 as the Company may reasonably request.

8.

Non-Survival of Representations and Warranties.  

Except as provided in Section 12, the representations and warranties of the
parties made in Sections 2 and 3 of this Agreement (including the Schedules to
the Agreement which are hereby incorporated by reference) shall not survive
beyond the Effective Time.  This Section 8 shall not limit any claim in any way
based upon any certificate, opinion, covenant, or agreement which by its terms
is relied upon by a party or contemplates performance after the Effective Time
or pursuant to any other certificate, statement or agreement or any claim for
fraud.

9.

Amendment of Agreement.  

This Agreement and the Certificate of Merger may be amended or modified at any
time in all respects by an instrument in writing executed (i) in the case of
this Agreement by the parties hereto and (ii) in the case of the Certificate of
Merger by the parties thereto.

10.

Definitions.  

Unless the context otherwise requires, the terms defined in this Section 10
shall have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.

“Acquisition Corp.” means LLS Acquisition, Inc., a California corporation.

“Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by, or is under common control with, the indicated Person.

“Agreement” shall mean this Agreement.

“Arbiter” shall have the meaning assigned to in Section 4.4 hereof.

“Balance Sheet” and “Balance Sheet Date” shall have the meanings assigned to
such terms in Section 2.10 hereof.

“Business Day” means a day, other than a Saturday, a Sunday or a day on which
commercial banks are required or authorized to close in the United States.

“GCL” shall mean the General Corporation Law of the State of California.

“Certificate of Merger” shall have the meaning assigned to it in the second
recital of this Agreement.

“Closing” and “Closing Date” shall have the meanings assigned to such terms in
Section 11 hereof.

“Closing Date Balance Sheet” means the balance sheet of the Company as of the
Closing Date, prepared in accordance with GAAP in a manner consistent with the
Company’s historical accounting practices.

“Closing Date Net Asset Amount” means the amount by which the Company’s assets
exceed its liabilities on the Closing Date Balance Sheet.

“Code” shall mean the Internal Revenue Code of 1986, as amended.





21







--------------------------------------------------------------------------------







“Commission” or “SEC” shall mean the U.S. Securities and Exchange Commission.

“Company” shall mean Lamplighter Studios, Inc., a California corporation.

“Company Common Stock” shall mean the Common Stock of the Company.

“Company Stock” shall have the meaning assigned to it in Section 2.5.

“Company Subsidiary” shall mean C2D3 International, Inc., a Hong Kong entity and
wholly-owned subsidiary of Company.

“Condition of the Company” shall have the meaning assigned to it in Section 2.2
hereof.

“Condition of the Parent” shall mean the condition (financial or otherwise),
properties, assets, liabilities, business operations, results of operations or
prospects of the Parent or Acquisition Corp., taken as a whole.

“Default” shall mean a default or failure in the due observance or performance
of any covenant, condition or agreement on the part of a party to be observed or
performed under the terms of this Agreement or the Certificate of Merger, if
such default or failure in performance shall remain un-remedied for five (5)
days.

“Determination Date” shall have the meaning set forth in Section 12.6 hereof.

“Draft Adjustment Report” shall have the meaning set forth in Section 4.1
hereof.

“Effective Time” shall have the meaning assigned to it in Section 1.2 hereof.

“Employee Benefit Plans” shall have the meaning assigned to it in Section 2.17
hereof.

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601, et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001, et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901, et seq.; the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136, et seq. and
comparable state statutes dealing with the registration, labeling and use of
pesticides and herbicides; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the
Clean Water Act (Federal Water Pollution Control Act), 33 U.S.C. §§ 1251 et
seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f, et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. §§ 1801, et seq.; as any of the above
statutes have been amended as of the date hereof, all rules, regulations and
policies promulgated pursuant to any of the above statutes, and any other
foreign, federal, state or local law, statute, ordinance, rule, regulation or
policy governing environmental matters, as the same have been amended as of the
date hereof.

“Equity Security” shall mean any stock or similar security of an issuer or any
security (whether stock or Indebtedness for Borrowed Money) convertible, with or
without consideration, into any stock or similar equity security, or any
security (whether stock or Indebtedness for Borrowed Money) carrying any warrant
or right to subscribe to or purchase any stock or similar security, or any such
warrant or right.

“ERISA” shall mean the Employee Retirement Income Securities Act of 1974, as
amended.

“Escrow Agreement” shall mean that certain Escrow Agreement entered into by and
between Josh Rose and Parent regarding the escrow of Parent Common Stock
received by Josh Rose pursuant to the Merger.

“Estimated Closing Date Net Asset Amount” shall have the meaning assigned to it
in Section 4.1 hereof.





22







--------------------------------------------------------------------------------







“Event of Default” shall mean (a) the failure of the Company to pay any
Indebtedness for Borrowed Money, or any interest or premium thereon, within five
(5) days after the same shall become due, whether such Indebtedness shall become
due by scheduled maturity, by required prepayment, by acceleration, by demand or
otherwise, (b) an event of default under any agreement or instrument evidencing
or securing or relating to any such Indebtedness, or (c) the failure of the
Company to perform or observe any material term, covenant, agreement or
condition on its part to be performed or observed under any agreement or
instrument evidencing or securing or relating to any such Indebtedness when such
term, covenant or agreement is required to be performed or observed.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean, with respect to a share of Common Stock on any
Determination Date, the average of the daily closing prices for the 10
consecutive business days prior to such date.  The closing price for each day
shall be the last sales price or in case no sale takes place on such day, the
average of the closing high bid and low asked prices, in either case (a) as
officially quoted by the NASD over the counter bulletin board, Nasdaq Small Cap
Market or the Nasdaq National Market or such other market on which the Common
Stock is then listed for trading, or (b) if, in the reasonable judgment of the
Board of Directors of Parent, the NASD over-the-counter bulletin board, the
Nasdaq Small Cap Market or the Nasdaq National Market is no longer the principal
United States market for the Common Stock, then as quoted on the principal
United States market for the Common Stock as determined by the Board of
Directors of Parent, or (c) if, in the reasonable judgment of the Board of
Directors of the Parent, there exists no principal United States market for the
Common Stock, then as reasonably determined by the Board of Directors of Parent.

“Final Adjustment Report” shall have the meaning assigned to it in Section 4.2
hereof.

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time.

“Hazardous Material” means any substance or material meeting any one or more of
the following criteria:  (a) it is or contains a substance designated as or
meeting the characteristics of a hazardous waste, hazardous substance, hazardous
material, pollutant, contaminant or toxic substance under any Environmental Law;
(b) its presence at some quantity requires investigation, notification or
remediation under any Environmental Law; or (c) it contains, without limiting
the foregoing, asbestos, polychlorinated biphenyls, petroleum hydrocarbons,
petroleum derived substances or waste, pesticides, herbicides, crude oil or any
fraction thereof, nuclear fuel, natural gas or synthetic gas.

“Indebtedness” shall mean any obligation of the Company which under generally
accepted accounting principles is required to be shown on the balance sheet of
the Company as a liability.  Any obligation secured by a Lien on, or payable out
of the proceeds of production from, property of the Company shall be deemed to
be Indebtedness even though such obligation is not assumed by the Company.

“Indebtedness for Borrowed Money” shall mean (a) all Indebtedness in respect of
money borrowed including, without limitation, Indebtedness which represents the
unpaid amount of the purchase price of any property and is incurred in lieu of
borrowing money or using available funds to pay such amounts and not
constituting an account payable or expense accrual incurred or assumed in the
ordinary course of business of the Company, (b) all Indebtedness evidenced by a
promissory note, bond or similar written obligation to pay money, or (c) all
such Indebtedness guaranteed by the Company or for which the Company is
otherwise contingently liable.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

“knowledge” and “know” means, when referring to any person or entity, the actual
knowledge of such person or entity of a particular matter or fact, and what that
person or entity would have reasonably known after due inquiry.  An entity will
be deemed to have “knowledge” of a particular fact or other matter if any
individual who is serving, or who has served, as an executive officer of such
entity has actual “knowledge” of such fact or other matter, or had actual
“knowledge” during the time of such service of such fact or other matter, or
would have had “knowledge” of such particular fact or matter after due inquiry.





23







--------------------------------------------------------------------------------







“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by statute or other
law.

“Merger” shall have the meaning assigned to it in the first recital hereof.

“Merger Documents” shall have the meaning assigned to it in Section 2.6 hereof.

“Net Asset Adjustment” means the adjustment of the Parent Common Stock in the
manner set forth in Section 4 hereof.

“Objection Notice” shall have the meaning assigned to it in Section 4.3 hereof.

“Parent” shall mean Broadcaster, Inc., a Delaware corporation.

“Parent Balance Sheet” shall mean the balance sheet of Parent in the most recent
Parent SEC Document filed by Parent.

“Parent Balance Sheet Date” shall mean the date of the balance sheet which
appears in the most recent Parent SEC Document filed by Parent.

“Parent Common Stock” shall mean the common stock of Parent.

“Parent Employee Benefit Plans” shall mean any Employee Benefit Plans
established, maintained or contributed to by Parent.

“Parent Financial Statements” shall have the meaning assigned to it in Section
3.8 hereof.

“Parent SEC Documents” shall have the meaning assigned to it in Section 3.7
hereof.

“Permitted Liens” shall mean (a) Liens for taxes and assessments or governmental
charges or levies not at the time due or in respect of which the validity
thereof shall currently be contested in good faith by appropriate proceedings;
(b) Liens in respect of pledges or deposits under workmen’s compensation laws or
similar legislation, carriers’, warehousemen’s, mechanics’, laborers’ and
materialmens’ and similar Liens, if the obligations secured by such Liens are
not then delinquent or are being contested in good faith by appropriate
proceedings; and (c) Liens incidental to the conduct of the business of the
Company that were not incurred in connection with the borrowing of money or the
obtaining of advances or credits and which do not in the aggregate materially
detract from the value of its property or materially impair the use made thereof
by the Company in its business.

“Person” shall include all natural persons, corporations, business trusts,
associations, limited liability companies, partnerships, joint ventures and
other entities and governments and agencies and political subdivisions.

“Promissory Note” shall have the meaning assigned to it in Section 7.1(e)(7)
hereof.

“Rose” shall mean Josh Rose, an individual and principal Stockholder of Company.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall have the meaning assigned to it in Section 4.1 hereof.

“Stockholders” shall mean all of the stockholders of the Company.

“Surviving Corporation” shall have the meaning assigned to it in Section 1.1
hereof.





24







--------------------------------------------------------------------------------







“Tax” or “Taxes” shall mean (a) any and all taxes, assessments, customs, duties,
levies, fees, tariffs, imposts, deficiencies and other governmental charges of
any kind whatsoever (including, but not limited to, taxes on or with respect to
net or gross income, franchise, profits, gross receipts, capital, sales, use, ad
valorem, value added, transfer, real property transfer, transfer gains, transfer
taxes, inventory, capital stock, license, payroll, employment, social security,
unemployment, severance, occupation, real or personal property, estimated taxes,
rent, excise, occupancy, recordation, bulk transfer, intangibles, alternative
minimum, doing business, withholding and stamp), together with any interest
thereon, penalties, fines, damages costs, fees, additions to tax or additional
amounts with respect thereto, imposed by the United States (federal, state or
local) or other applicable jurisdiction; (b) any liability for the payment of
any amounts described in clause (a) as a result of being a member of an
affiliated, consolidated, combined, unitary or similar group or as a result of
transferor or successor liability, including, without limitation, by reason of
Regulation section 1.1502-6; and (c) any liability for the payments of any
amounts as a result of being a party to any Tax Sharing Agreement or as a result
of any express or implied obligation to indemnify any other Person with respect
to the payment of any amounts of the type described in clause (a) or (b).

“Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns
(including Form 1099 and partnership returns filed on Form 1065) required to be
supplied to a Tax authority relating to Taxes.

11.

Closing.  

The closing of the Merger (the “Closing”) shall occur concurrently with the
Effective Time (the “Closing Date”).  The Closing shall occur at the offices of
Niesar & Whyte, LLP referred to in Section 14.2 hereof.  At the Closing, all of
the documents, certificates, agreements, opinions and instruments referenced in
Section 7 will be executed and delivered as described therein.  At the Effective
Time, all actions to be taken at the Closing shall be deemed to be taken
simultaneously.

12.

Indemnification and Related Matters.

12.1

Indemnification by Rose.  

Rose shall indemnify and hold harmless Parent and Acquisition Corp. (the “Rose
Indemnified Parties”), and shall reimburse the Rose Indemnified Parties for, any
loss, liability, claim, damage, expense (including, but not limited to, costs of
investigation and defense and reasonable attorneys’ fees) or diminution of value
(collectively, “Damages”) arising from or in connection with (a) any inaccuracy,
in any material respect, in any of the representations and warranties of Company
and/or Rose in this Agreement or in any certificate delivered by Company and/or
Rose to Parent or Acquisition Corp. pursuant to this Agreement, or any actions,
omissions or statements of fact inconsistent with any such representation or
warranty, (b) any failure by Company and/or Rose to perform or comply in any
material respect with any covenant or agreement in this Agreement, (c) any claim
for brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding alleged to have been made by any such party with
Company and/or Rose in connection with any of the transactions contemplated by
this Agreement, (d) any claim relating to or arising out of any liabilities
reflected on the Balance Sheet or with respect to accounting fees arising
thereafter, or (e) any litigation, action, claim, proceeding or investigation by
any third party relating to or arising out of the business or operations of
Company, or the actions of Company, Rose or any other Stockholder prior to the
Effective Time.  In addition to the foregoing, Rose shall indemnify and hold
harmless Parent with regard to and all costs and fees associated with: (1) the
preparation and filing of the Company’s 2006 and 2007 Tax Returns, including any
taxes, fees, assessments, interest and/or penalties related thereto; (2) Taxes
related to the Company Subsidiary; (3) Taxes, including any withholding
obligations and penalties related thereto for Chris Toepker; and (4) the
issuance of Common Stock to Messrs. Josh Rose, Max Carratura and Chris Mills.





25







--------------------------------------------------------------------------------







12.2

Survival.  

All representations, warranties, covenants and agreements of Company and/or Rose
contained in this Agreement or in any certificate delivered pursuant to this
Agreement shall survive the Closing for the time period set forth in Section
12.3 notwithstanding any investigation conducted with respect thereto.  The
representations and warranties of Parent and/or Acquisition Corp. contained in
this Agreement or in any certificate delivered pursuant to this Agreement shall
not survive the Closing.




12.3

Time Limitations.  

Rose shall have no liability (for indemnification or otherwise) with respect to
any representation or warranty, or agreement to be performed and complied with
prior to the Effective Time, unless on or before the one-year anniversary of the
Effective Time (the “Claims Deadline”), Rose is given notice of a claim with
respect thereto, in accordance with Section 12.5, specifying the factual basis
therefor in reasonable detail to the extent then known by the Indemnified
Parties.  




12.4

Limitation on Liability.  

The obligations of Rose to the Indemnified Parties set forth in Sections 12.1
shall be subject to the following limitations:  




(a)

The aggregate liability of Rose to the Indemnified Parties under this Agreement
shall not exceed the aggregate value of the shares of Parent Common Stock issued
to Rose, calculated as of the Closing Date.

(b)

Other than claims based on fraud or for specific performance, injunctive or
other equitable relief, the indemnity provided in this Section 12 shall be the
sole and exclusive remedy of the Indemnified Parties against Rose at law or
equity for any matter covered by Section 12.1.  

12.5

Notice of Claims.  

(a)

If, at any time on or prior to the Claims Deadline, Indemnified Parties shall
assert a claim for indemnification pursuant to Section 12.1, such Indemnified
Parties shall submit to Rose a written claim in good faith signed by an
authorized officer of Parent stating: (i) that an Indemnified Party incurred or
reasonably believes it may incur Damages and the reasonable estimate of the
amount of any such Damages; (ii) in reasonable detail, the facts alleged as the
basis for such claim and the section or sections of this Agreement alleged as
the basis or bases for the claim; and (iii) if the Damages have actually been
incurred, the number of shares of Parent Common Stock to which the Indemnified
Parties are entitled with respect to such Damages, which shall be determined as
provided in Section 12.6 below.  If the claim is for Damages which the
Indemnified Parties reasonably believe may be incurred or are otherwise
un-liquidated, the written claim of the applicable Indemnified Parties shall
state the reasonable estimate of such Damages, in which event a claim shall be
deemed to have been asserted under this Article 12 in the amount of such
estimated Damages, but no assignment of shares of Parent Common Stock to the
Indemnified Parties pursuant to Section 12.6 below shall be made until such
Damages have actually been incurred.  

(b)

In connection with any action, suit or proceeding subject to Section 12 hereof,
Company and/or Rose, as applicable, and each Indemnified Party agree to render
to each other such assistance as may reasonably be required in order to ensure
proper and adequate defense of such action, suit or proceeding.  Company and/or
Rose, as applicable, shall not, without the prior written consent of the
applicable Indemnified Parties, which consent shall not be unreasonably withheld
or delayed, settle or compromise any claim or demand if such settlement or
compromise does not include an irrevocable and unconditional release of such
Indemnified Parties for any liability arising out of such claim or demand.





26







--------------------------------------------------------------------------------







12.6

Payment of Damages.  

In the event that the Indemnified Parties shall be entitled to indemnification
pursuant to this Section 12 for actual Damages incurred by them, Rose shall,
within thirty (30) days after the final determination of the amount of such
Damages, assign to the Parent that number of shares of Parent Common Stock in an
aggregate amount equal to the quotient obtained by dividing (x) the amount of
such Damages by (y) the Fair Market Value per share of the Parent Common Stock
as of the date (the “Determination Date”) of the submission of the notice of
claim to Rose pursuant to Section 12.5.  Such shares of Parent Common Stock
shall be assigned to Parent and shall not exceed the total number of shares
subject to escrow pursuant to the Escrow Agreement.




13.

Termination Prior to Closing.

13.1

Termination of Agreement.  

This Agreement may be terminated at any time prior to the Closing:




(a)

By the mutual written consent of the Company, Acquisition Corp. and Parent;

(b)

By the Company, if Parent or Acquisition Corp. (i) fails to perform in any
material respect any of its agreements contained herein required to be performed
by it on or prior to the Closing Date, or (ii) materially breaches any of its
representations, warranties or covenants contained herein, which failure or
breach is not cured within thirty (30) days after the Company has notified
Parent and Acquisition Corp. of its intent to terminate this Agreement pursuant
to this paragraph (b);

(c)

By Parent and Acquisition Corp., if the Company (i) fails to perform in any
material respect any of its agreements contained herein required to be performed
by it on or prior to the Closing Date, or (ii) materially breach any of its
representations, warranties or covenants contained herein, which failure or
breach is not cured within thirty (30) days after Parent or Acquisition Corp.
has notified the Company of its intent to terminate this Agreement pursuant to
this paragraph (c);

(d)

By either the Company, on the one hand, or Parent and Acquisition Corp., on the
other hand, if there shall be any order, writ, injunction or decree of any court
or governmental or regulatory agency binding on Parent, Acquisition Corp. or the
Company, which prohibits or materially restrains any of them from consummating
the transactions contemplated hereby, provided that the parties hereto shall
have used their best efforts to have any such order, writ, injunction or decree
lifted and the same shall not have been lifted within ninety (90) days after
entry by any such court or governmental or regulatory agency; or

(e)

By either the Company, on the one hand, or Parent and Acquisition Corp., on the
other hand, if the Closing has not occurred on or prior to August 31, 2008 for
any reason other than delay or nonperformance of the party seeking such
termination.

13.2

Termination of Obligations.  

Termination of this Agreement pursuant to this Section 13 shall terminate all
obligations of the parties hereunder, except for the obligations under Sections
6.1, 14.3 and 14.12; provided, however, that termination pursuant to paragraphs
(b) or (c) of Section 13.1 shall not relieve the defaulting or breaching party
or parties from any liability to the other parties hereto.




14.

Miscellaneous.

14.1

Post-Closing Covenant of Parent.

 After the Closing, but in no event later than 30 days following the Closing,
Parent shall transfer to Company $500,000 for working capital purposes and to
pay down the Company’s line of credit.








27







--------------------------------------------------------------------------------







14.2

Notices.  

Every notice or other communication required or contemplated by this Agreement
by either party shall be delivered to the other party at the address first set
forth below by: (i) personal delivery; (ii) postage prepaid, return receipt
requested, registered or certified mail; (iii) internationally recognized
express courier, such as Federal Express, UPS or DHL; or (iv) facsimile or email
with a confirmation copy sent simultaneously by postal mail.  Notice not given
in writing shall be effective only if acknowledged in writing by a duly
authorized representative of the party to whom it was given.:




If to Parent

or Acquisition Corp.:

Broadcaster, Inc.

100 Rowland Way, Suite 300

Novato, CA 94945-5037

(415) 897-2544 (Fax)

Attention:  Martin Wade, Chief Executive Officer




With a copy to:

Niesar & Whyte, LLP

90 New Montgomery Street, 9th Floor

San Francisco, CA 94105

(415) 882-5400 (Fax)

gniesar@ncblaw.com

Attention:  Gerald V. Niesar




If to the Company:

Lamplighter Studios, Inc.

425 Bush St., Suite 600

San Francisco, CA 94108

(415) 329-2376(Fax)

jrose@lamplighterstudios.com

Attention:  Josh Rose, Chief Executive Officer




With a copy to:

Parkhill Venture Counsel
1283 Arguello Blvd
San Francisco, CA, 94122

(415) 651-8544 (Fax)

jp@jparkhill.com

Attention:  Jay Parkhill, Esq.




If to Rose:

46 Estates Court

San Rafael, CA 94801




With a copy to:

Parkhill Venture Counsel
1283 Arguello Blvd
San Francisco, CA, 94122

(415) 651-8544 (Fax)

jp@jparkhill.com

Attention:  Jay Parkhill, Esq.




Notices shall be deemed received at the earlier of actual receipt or three (3)
business days following mailing.  Counsel for a party (or any authorized
representative) shall have authority to accept delivery of any notice on behalf
of such party.

14.3

Entire Agreement.  

This Agreement, including the schedules and exhibits attached hereto and other
documents referred to herein, contains the entire understanding of the parties
hereto with respect to the subject matter hereof.  This Agreement supersedes all
prior agreements and undertakings between the parties with respect to such
subject matter.





28







--------------------------------------------------------------------------------










14.4

Expenses.  

Each party shall bear and pay all of the legal, accounting and other expenses
incurred by it in connection with the transactions contemplated by this
Agreement;




14.5

Dispute Resolution.  

The Parties agree to attempt initially to solve all claims, disputes or
controversies arising under, out of or in connection with this Agreement by
conducting good faith negotiations.  If the Parties are unable to settle the
matter between themselves, the matter shall thereafter be resolved by
alternative dispute resolution, starting with mediation and including, if
necessary, a final and binding arbitration.  Whenever a Party shall decide to
institute arbitration proceedings, it shall give written notice to that effect
to the other Party.  The Party giving such notice shall refrain from instituting
the arbitration proceedings for a period of sixty (60) days following such
notice.  During such period, the Parties shall make good faith efforts to
amicably resolve the dispute without arbitration.  Any arbitration hereunder
shall be conducted under the rules of the American Arbitration Association.
 Each such arbitration shall be conducted by a panel of three arbitrators: one
arbitrator shall be appointed by each of Parent and Company and the third shall
be appointed by the American Arbitration Association.  Any such arbitration
shall be held in San Francisco, California.  The arbitrators shall have the
authority to grant specific performance.  Judgment upon the award so rendered
may be entered in any court having jurisdiction or application may be made to
such court for judicial acceptance of any award and an order of enforcement, as
the case may be.  In no event shall a demand for arbitration be made after the
date when institution of a legal or equitable proceeding based on such claim,
dispute or other matter in question would be barred under this Agreement or by
the applicable statute of limitation.  The prevailing party in any such
arbitration shall be entitled to recover from the other party, in addition to
any other remedies, all reasonable costs, attorneys’ fees and other expenses
incurred by such prevailing party.




14.6

Time.  

Time is of the essence in the performance of the parties’ respective obligations
herein contained.




14.7

Severability.  

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




14.8

Successors and Assigns.  

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, assigns and heirs; provided, however,
that neither party shall directly or indirectly transfer or assign any of its
rights hereunder in whole or in part without the written consent of the others,
which may be withheld in its sole discretion, and any such transfer or
assignment without said consent shall be void.




14.9

No Third Parties Benefited.  

This Agreement is made and entered into for the sole protection and benefit of
the parties hereto, their successors, assigns and heirs, and no other Person
shall have any right or action under this Agreement.




14.10

Counterparts.  

This Agreement may be executed in one or more counterparts, with the same effect
as if all parties had signed the same document.  Each such counterpart shall be
an original, but all such counterparts together shall constitute a single
agreement.








29







--------------------------------------------------------------------------------







14.11

Recitals, Schedules and Exhibits.  

The Recitals, Schedules and Exhibits to this Agreement are incorporated herein
and, by this reference, made a part hereof as if fully set forth herein.




14.12

Section Headings and Gender.  

The Section headings used herein are inserted for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 All personal pronouns used in this Agreement shall include the other genders,
whether used in the masculine, feminine or neuter gender, and the singular shall
include the plural, and vice versa, whenever and as often as may be appropriate.




14.13

Governing Law.  

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of California without regard to principles
of conflict of laws.  







[Remainder of Page Intentionally Left Blank]





30







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
binding and effective as of the day and year first above written.

         

PARENT:

BROADCASTER, INC

 

 

  

 

 

 

 

By:  

 

 

Name:

Title:

Martin Wade

Chief Executive Officer







 

ACQUISITION CORP:

LLS ACQUISITION, INC.

 

 

  

 

 

 

 

By:  

 

 

Name:

Title:

Gordon Landies

President







 

COMPANY:

LAMPLIGHTER STUDIOS, INC.

 

 

  

 

 

 

 

By:  

 

 

Name:

Title:

Josh Rose

Chief Executive Officer







 

ROSE:

JOSH ROSE, an individual

 

 

  

 

 

 

 

By:  

 

 

Name:

Josh Rose











31





